This is a proceeding brought pursuant to CPLR article 78 which seeks an order transferring a case from Justice Wilk to 1 of the 5 City Parts in the Supreme Court of New York County on the grounds that transfer is required by (1) section 202.3 (c) (2) of the Uniform Rules for Trial Courts (22 NYCRR), (2) the IAS Manual for Justices of the Supreme Court, New York County, Civil Branch, dated December 4, 1985 and (3) a memorandum sent to all Justices of the Supreme Court by Justice Xavier Riccobono, the Administrative Judge of the Supreme Court, Civil Branch, New York County, in or about October 1986. We deny the request and dismiss the petition, without costs.
The underlying action which is sought to be transferred was commenced on or about August 25, 1987 (City of New York v *245Morfesis, index No. 45277/87) against the petitioners herein. It alleged statutory and common-law nuisance and sought the appointment of a receiver for 15 buildings and the establishment of a fund to abate hazardous and unhealthy conditions in the buildings. Subsequently, on September 8, 1987, respondent City of New York moved for a preliminary injunction directing the abatement of certain hazardous conditions in the buildings. In the request for judicial intervention (RJI) form which accompanied the order to show cause why a preliminary injunction should not be entered, respondent city requested that the case be assigned to Justice Wilk on the grounds that a related action was pending (Gabriel v 351 St. Nicholas Equities, index No. 14227/86). The RJI form requested the "nature of the relationship” between the cases and the respondent city inserted the phrase, "Both concern possession and control of same premises.” The "related action”, Gabriel v 351 St. Nicholas Equities, was a mortgage foreclosure action in which Justice Eugene Wolin, now retired, by order dated July 11, 1986, appointed a receiver for 351 St. Nicholas Avenue, 1 of the 15 properties which the city alleged contained hazardous conditions. The receiver was directed, among other things, to collect rents and make repairs to the property. A foreclosure sale of the property, scheduled for September 8, 1987, has been stayed at the request of the petitioners here who wish to cure their default.
In July 1987, prior to the commencement of the action of City of New York v Morfesis in August 1987, the New York City Department of Housing Preservation and Development (HPD) advised Justice Wilk that it intended to move to remove and consolidate with the mortgage foreclosure action a pending Civil Court action against the owners of the 15 buildings in question here, an action which sought the elimination of 236 Housing Maintenance Code violations and payment for moneys expended for emergency repairs. The motion is apparently now pending before Justice Wilk.
In September 1987, at the time of the demand for a preliminary injunction in the case of City v Morfesis, the city did not serve upon the petitioners here the RJI form which requested assignment of the case to Justice Wilk. It should be noted that because of the failure, the city did not comply with section 202.6 of the Uniform Rules for Trial Courts. Nevertheless, in an oral argument on September 16, 1987 and, subsequently, in writing and by oral argument on October 21, 1987, all parties had an opportunity to argue their positions with respect to the transfer of City v Morfesis to a City Part.
*246In a decision and order dated November 5, 1987, Justice Wilk denied the motion to transfer City v Morfesis to a City Part. Justice Wilk found "incorrect” the contention that all city cases had to be handled in one of the City Parts and the contention that the cases were not related. He concluded that "the matters bear sufficient relationship to warrant consideration by a single judge.”
The case of City v Morfesis was assigned to Justice Wilk by a clerk who accepted the statement in the RJI form that the case was related to another case already being handled by Justice Wilk. The assignment demonstrates the ongoing practice in the Individual Assignment System (IAS) of assigning related cases to the same Judge. The Uniform Rules for Trial Courts do not deal with the issue of whether related cases should be assigned to the same Judge. The practice which has developed, of permitting a Judge who has the arguably related case to determine if the cases are truly related, is a sound one. It permits the person most familiar with the already pending case to make the determination of whether the new case is related. If this were not done, a Judge unfamiliar with either the pending case or the new case would have to be assigned to make a decision. Contrary to the position of the petitioners, the Uniform Rules for Trial Courts do not require that all city cases be handled by 1 of the 5 City Parts regardless of any other pending actions. An examination of the authorities cited by petitioners makes evident that the issue of the arguably related case is not addressed. First, section 202.3 (c) (2) of the Uniform Rules for Trial Courts states only that, "Where more than one judge is especially assigned to hear a particular category of action or proceeding [here cases involving the city], the assignment of such actions or proceedings to the judges so assigned shall be at random.” Second, the IAS Manual referred to states only as follows: "Government IAS parts—will receive cases in which the City of New York, or Transit Authority are parties.” Third, while the memorandum from Justice Riccobono, circulated around October 1986, is not included in the papers, there is nothing to suggest that it required all city cases to be heard by 1 of the 5 City Parts, even where a related case was before a Judge who was not in a City Part. The Uniform Rules for Trial Courts contemplate the situation where a new case, unrelated to other cases already filed, comes into the system and must be assigned to a Judge. Perhaps a rule should be fashioned to deal with cases which are arguably related to others already filed.
There was no abuse of discretion by Justice Wilk in his *247refusal to transfer the case of City v Morfesis to a City Part. Moreover, while reasonable persons may disagree on the relation between the cases, there was no abuse of discretion in Justice Wilk’s finding of a relation. A receiver with authority to repair had already been appointed for the building involved in a foreclosure action. The fact that there are allegedly hazardous conditions in that building which the city seeks to correct in City v Morfesis is a sufficient reason to have the case assigned to the same Judge.
Finally, to require all city cases to be determined only by Judges in the City Parts is to preclude from administrators the necessary flexibility for dealing with the myriad problems which can arise in an IAS system. Concur—Carro, Ellerin and Smith, JJ.